Citation Nr: 1612238	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for mouth cancer and lymph node cancer of the neck, to include any residuals thereof, as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to May 1968, May 1968 to January 1970, and January 1970 to June 1980.  The Veteran had service in the Republic of Vietnam, and was awarded inter alia the Navy Commendation Medal, the Republic of Vietnam Campaign Medal with device, and the Republic of Vietnam Cross of Gallantry with palm.  

This case comes before the Board of Veterans' Appeals (the Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On his VA Form 9, the Veteran requested a travel board hearing before a member of the Board.  However, in an August 2014 submission, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2015).

The Board remanded the Veteran's claim in July 2015 for further development.  Unfortunately, for the reasons discussed below, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for mouth cancer, which he asserts is due to exposure to toxic herbicides during service.
In its July 2015 remand, the Board instructed the AOJ to afford the Veteran a VA examination to address whether his cancer was caused by or had its onset during service, to include exposure to toxic herbicides.  The Board asked that the examiner specifically consider the Veteran's presumed exposure to herbicide agents, such as Agent Orange and dioxin in service, and the treatise articles submitted by the Veteran in February 2010, which reported that exposure to dioxins may be associated with a variety of health outcomes including cancer of the oral cavity.

The October 2015 VA examiner diagnosed the Veteran with squamous cell carcinoma, oral cavity (status post treatment, in remission), and concluded that it was less likely than not caused by service.  The examiner explained that Agent Orange exposure had been shown to affect cancers of the respiratory system, and that the Veteran's cancer was confined to the oral cavity, specifically the floor of the mouth.  The examiner reasoned that the floor of the mouth was not part of the respiratory system, based on definitions of the oropharynx, and that oropharynx cancers were in locations anatomically distinct from the oral cavity.  The examiner also opined that the Veteran's 40-pack years of tobacco use and alcohol use prior to his cancer diagnosis were the more likely cause of his cancer.  

The examiner's rationale was not responsive to the question asked in the July 2015 remand.  Rather, the examiner focused on the definition of the respiratory system and how it did not include the oral cavity.  The July 2015 remand examination directive requested an opinion as to whether it was at least as likely as not that the Veteran's mouth cancer was caused by exposure to toxic herbicides, not whether the definition of "respiratory system" encompassed the oral cavity.  Additionally, the examiner's review of "conflicting medical evidence" only commented on the distinction between oral cavity cancers and oropharynx cancers, and did not address the Veteran's submissions indicating that dioxin exposure may increase the risk of oral cavity cancer.  Thus, an addendum opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the examiner who rendered the October 2015 opinion (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's squamous cell carcinoma of the oral cavity and lymph node cancer, and any residuals thereof, was caused by or related to service, to include exposure to toxic herbicides.  

In providing the requested opinion, the examiner should explicitly address the articles submitted by the Veteran in February 2010, which indicated that dioxin exposure may increase the risk of inter alia cancer of the oral cavity.  The examiner should also comment on the VA medical records noting the Veteran's 80-pack year smoking history and history of drinking 6 to 10 beers per day.  See, e.g., February 7, 2007 VA Agent Orange Registry Examination; June 21, 2007 VA medical record; and July 2007 diabetes mellitus VA examination report.  Additionally, the examiner should comment on the Veteran's May 2012 statement in which he asserted that Dr. T., the VA doctor who originally diagnosed his cancer, agreed with the Veteran that it was caused by Agent Orange.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  

2.  Complete any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




